to/(?l&-oilo'zlo3,vy,Q6pu>~3:f

 Lexter Kossie#700661
William McConnell Unit
 3001 South Emily Drive
, Beeville,      Texas 78102


 April 26,       2015
                                                                    COURT 0FCRIMINAL APPEAL
 Texas Court of Criminal Appeals                                            APR 29 2015
 P.O. BOX 12308, Capitol Station
 Austin,       Texas    78711




 RE: WR NOs.          10,978-01        thru   10,978-16
        Tr.Ct.NOs.          679887-A thru 679887-K
        185th District Court - Harris County


 Dear       Clerk:


               Recently I have been cited for abuse of the writ.                      In
 order for me to show that the claims I intend to raise in my
 subsequent writ are not barred by Sec 4 I am requesting the
 docket       sheet    of    all    the writs mentioned        above vith    a   list of
 all of the claims presented in each of those application. With
 out    a    list of    all    of    the claims   I   cannot    show that    the claims
 I intend to raise have not been raised before in those prior
 applications.
               Thank you for any consideration given in this matter.


                                                                Sincerely,




  cc:File                                                       Lexftif Kennon Kossie




                                                                                          4'..